 Case 19-21384      Doc 10       Filed 08/22/19       Entered 08/22/19 13:53:33   Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               HARTFORD DIVISION


In re                                                               Chapter 7

BALASINGAM BALAKUMAR and                                            Case No. 19-21384 (JJT)
THEVIKA BALAKUMAR,

              Debtors.
______________________________________________________________________________


                                 CERTIFICATE OF SERVICE

         In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure 2002, the undersigned certifies that on the 22nd day of August, 2019, the following
documents were served on all appearing parties via the court’s electronic filing system and by
first class mail on the parties listed in section 2 below.

   1. Documents Served

           a. United States Trustee’s Motion to Dismiss for Improper Venue; and
           b. Notice of Hearing on same.

   2. Parties Served Via First Class Mail

        Balasingam Balakumar                            Thevika Balakumar
        990 Fielding Court                              990 Fielding Court
        Windsor, ON N9G2S9                              Windsor, ON N9G2S9
        (Debtor)

        The Bureaus, Inc.                               Bank of America
        c/o PRA Receivables Management, LLC             Attn: President/Manager
        Attn: President/CEO/Manager                     4060 Ogletown St.
        PO Box 41021                                    Mail Stop DE5-019
        Norfolk, VA 23541                               Newark, DE 19713

        Citi                                            Discover
        Attn: President or CEO                          Attn: Bankruptcy Unit
        P.O. Box 6500                                   P.O. Box 6011
        Sioux Falls, SD 57117                           Dover, DE 19903




                                                  1
 Case 19-21384     Doc 10    Filed 08/22/19       Entered 08/22/19 13:53:33   Page 2 of 2



       First National Bank Omaha
       Attn: President or CEO
       P.O. Box 3412
       Omaha, NE 68103-0412

   3. Parties Served Via ECF

   •   Jonathan G. Cohen jgcohen@yahoo.com, r46021@notify.bestcase.com
   •   Bonnie C. Mangan Trusteemangan@yahoo.com, ct19@ecfcbis.com;
       becky.avery@manganlaw.com

Dated: August 22, 2019                  Respectfully submitted,
       New Haven, Connecticut           WILLIAM K. HARRINGTON
                                        UNITED STATES TRUSTEE FOR REGION 2

                                        By: /s/ Kari A. Mitchell
                                        Kari A. Mitchell/phv08341
                                        United States Department of Justice
                                        Office of the United States Trustee
                                        Giaimo Federal Building
                                        150 Court Street, Room 302
                                        New Haven, CT 06510
                                        (203) 773-2210




                                              2
